Citation Nr: 0305743	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  97-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder. 

2.  Entitlement to a disability rating in excess of 
30 percent for defective vision of the right eye. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1955 to August 1957.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000, at which time it was 
determined that the veteran had submitted sufficient new and 
material evidence to reopen a claim for service connection 
for a left eye disorder.  It was determined that additional 
development was in order and the case was remanded.  The case 
has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The probative medical evidence of record does not show 
that the veteran has a left eye disorder which is 
attributable to his active service or which is causally 
related to his service-connected right eye disorder.  

3.  Recent examination showed the veteran's best corrected 
visual acuity was light perception in the right eye and no 
light perception in the left eye.


CONCLUSIONS OF LAW

1.  The veteran's left eye disability was not incurred in or 
aggravated by active service, and it is not shown to be 
proximately due to or the result of service-connected right 
eye disability.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).  

2.  The criteria for a 100 percent disability rating for 
right eye disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.383(a)(1), 4.3, 4.84(a), 
Code 6080 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of 
this appeal with enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), which provides that on receipt of a 
complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
VCAA also requires that VA make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished. 

VA has conducted appropriate evidentiary development in the 
case, including obtaining a medical opinion and requesting 
all pertinent clinical workup identified by the veteran.  The 
Board notes the veteran has been informed on various 
occasions by way of decisions of the RO and statements of the 
case, as well as the Board's remand in December 2000, of the 
evidence of record and the nature of the evidence needed to 
substantiate his claims.  Accordingly, as VA has fulfilled 
its duty to assist and to notify, and as the change in law 
has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in line of duty 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp. 2002); 38 C.F.R. § 3.304(b) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West Supp. 2002).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

A review of the evidence of record reflects that the veteran 
did not have complaints of a left eye abnormality during 
service or for many years thereafter.  As late as 1976 he had 
corrected visual acuity of 20/20.  It was not until the 
1980's that the record documents decreased visual acuity 
involving the left eye.  Diagnoses of the eye include myopic 
astigmatism, a disorder which the Board notes is a congenital 
or developmental abnormality, and thus, not a disorder for 
which service connection is in order. 

VA medical records dating from the 1990's indicate treatment 
for various left eye disorders, including suspected glaucoma 
vs. optic pit, left eye; progressive visual field loss, left 
eye; and cataracts.  The records include the report of VA 
examination in July 1998 at which time diagnoses included 
defective vision, both eyes; refractive error with 
presbyopia; glaucoma, open angle, in both eyes; cataract, 
right eye; and history of circulatory problem, right eye.  
Visual field in the left eye was central only to finger 
confrontation, and visual acuity was 20/300 with correction.  

At the time of a March 1999 VA outpatient visit, visual 
acuity in the left eye was count fingers (cf) at 2 feet.  It 
was unclear from the record whether visual acuity was tested 
with correction or without correction.  The assessments 
included unexplained decreased visual acuity in the left eye.  

The veteran was accorded an eye examination by VA in April 
2001.  The veteran stated that he had lost nearly all his 
vision in both eyes in 1998.  The examiner reviewed the 
entire claims folder.  Notation was made that at the time of 
one visit in May 1999, VA eye examination noted a decrease in 
left eye vision from 20/50 in February 1998 to light 
perception, with no major events in the interim to explain 
the loss.  It was reported that in November 2000 vision was 
light perception only in both eyes.  On current examination 
best corrected visual acuity was reported as light perception 
in the right eye and no light perception in the left eye.  
The assessments included legal blindness in each eye.  The 
examiner noted the profound vision loss in the left eye which 
he stated was blind by VA standards had an undetermined 
etiology.  Based on extensive evaluation by numerous 
ophthalmologists, it was noted it could best be described as 
"functional."  It was his opinion that it was not likely that 
the left eye disorder was related to the veteran's active 
service or to the service-connected defective vision in the 
right eye.  

In view of the foregoing, the loss of visual acuity in the 
left eye has not been linked by any medical professional to 
the veteran's service or to his service-connected right eye 
disorder.  As such, the evidence of a nexus between any 
current visual deterioration in the left eye and the 
veteran's military service is limited to the veteran's own 
statements.  As a layperson, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim.  

Increased Rating for Right Eye Disability

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(1).

The medical evidence in this case reveals that at the time of 
the most recent eye examination accorded the veteran, he had 
only light perception in his service-connected right eye and 
no light perception in the nonservice-connected left eye.  
The examiner provided a diagnosis of legal blindness 
bilaterally and described the veteran's vision as "very 
poor."  Accordingly, the Board finds that the impairment most 
recently demonstrated warrants the assignment of a 100 
percent disability rating in accordance with the provisions 
of 38 C.F.R. § 3.383(a) cited above.

ORDER

Entitlement to a 100 percent schedular rating for a right eye 
disability is granted.

Entitlement to service connection for a left eye disability 
is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

